DETAILED ACTION
1. 	The present application is being examined under the AIA  first inventor-to-file.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Xim Wen (Reg. No. 53, 758) on 02/10/2022.

3. Claim Amendment
1. (Currently Amended) A method for autonomously selecting data routing path over a computer network by a distributed system, comprising:
	forming a pulse group comprising a plurality of nodes in [[a]] the computer network; 
	automatically measuring one-way latencies between nodes in the pulse group, including a first one-way latency for a direct path from a first node to a second node, wherein automatically measuring the one-way latencies between the nodes in the pulse group comprises:
	automatically sending a plurality of pulse messages from the first node in the pulse group to other nodes in the pulse group; 
	receiving one of the plurality of pulse messages by the second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with a sending time by the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp; and
	automatically computing the first one-way latency for the direct path from the first node to the second node based on the first time stamp and the second time stamp; 
the nodes in the pulse group, wherein the first one-way latency is recorded in the one-way latency matrix; 
	automatically determining a lower-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the lower-latency data routing path passes through a first relay node in the pulse group, wherein the lower-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the first relay node than the first one-way latency, wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other, wherein automatically determining the lower-latency data routing path from the first node to the second node is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group; and
	sending data from the first node to the second node via the first relay node along the lower-latency data routing path, wherein a payment transfer is automatically recorded in response to sending data along the lower-latency data routing path. 

2. (Previously Presented) The method of claim 1, wherein the payment transfer by the first node or the second node to the first relay node is automatically validated and recorded by a plurality of validator nodes using blockchain technologies. 

3. (Previously Presented) The method of claim 1, wherein the lower-latency data routing path has a total latency defined by a sum of one-way latencies from the first node to the first relay node and from the first relay node to the second node.

4. (Previously Presented) The method of claim 1, wherein the pulse group includes a second relay node, wherein the lower-latency data routing path passes through the first replay node and the second relay node.

5. (Previously Presented) The method of claim 4, wherein the lower-latency data routing path has a total latency defined by a sum of one-way latencies from the first node to the first relay node, from first relay node to the second relay node, and from the second relay node to the second node.



7. 	(Cancelled) 

8. (Currently Amended) The method of claim [7]1, wherein the first one-way latency from the first node to the second node is automatically computed at the second node, wherein the first one-way latency is automatically updated in the one-way latency matrix by the second node.  

9.	(Cancelled) 

10. (Currently Amended) The method of claim [7]1, wherein the plurality of pulse messages are formed by single data packets.

11. (Previously Presented) The method of claim 1, wherein the pulse group is initiated by one of the plurality of nodes as a genesis node, the method further comprising:
	inviting nodes in the plurality of nodes by the genesis node to connect to the genesis node to form the pulse group. 

12. (Currently Amended) A non-transitory computer-readable medium storing a plurality of instructions which, when executed by one or more processors, cause the one or more processors to perform operations a computer network, the operations comprising:
	forming a pulse group comprising a plurality of nodes in [[a]] the computer network; 
	automatically measuring one-way latencies between nodes in the pulse group, including a first one-way latency for a direct path from a first node to a second node, wherein automatically measuring the one-way latencies between the nodes in the pulse group comprises:
	automatically sending a plurality of pulse messages from the first node in the pulse group to other nodes in the pulse group; 
receiving one of the plurality of pulse messages by the second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with a sending time by the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp; and
	automatically computing the first one-way latency for the direct path from the first node to the second node based on the first time stamp and the second time stamp; 
	automatically recording, in a one-way latency matrix, the one-way latencies between nodes in the pulse group, wherein the first one-way latency is recorded in the one-way latency matrix; 
	automatically determining a lower-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the lower-latency data routing path passes through a first relay node in the pulse group, wherein the lower-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the first relay node than the first one-way latency, wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other, wherein automatically determining the lower-latency data routing path from the first node to the second node is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group; and
	sending data from the first node to the second node via the first relay node along the lower-latency data routing path, wherein a payment transfer is automatically recorded in response to sending data along the lower-latency data routing path.

13. (Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the payment transfer by the first node or the second node to the first relay node is automatically validated and recorded by a plurality of validator nodes using blockchain technologies. 
 
14. (Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the pulse group includes a second relay node, wherein the lower-latency data routing path passes through the first replay node and the second relay node.

15. (Previously Presented) The non-transitory computer-readable medium of claim 14, wherein the first relay node and the second relay node are connected by a high-speed data gateway, wherein a 

16.	(Cancelled)	 

17. (Currently Amended) A computer system for autonomously selecting data routing path over a computer network, comprising:
	a server configured to send instructions to a plurality of nodes in [[a]] the computer network; and
	a memory storing the instructions that, when executed by the one or more processors at the plurality of nodes, cause the plurality of nodes to:
		form a pulse group comprising a plurality of nodes in [[a]] the computer network; 
	automatically measure one-way latencies between nodes in the pulse group, including a first one-way latency for a direct path from a first node to a second node, comprising:
	automatically sending a plurality of pulse messages from the first node in the pulse group to other nodes in the pulse group; 
	receiving one of the plurality of pulse messages by the second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with a sending time by the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp; and
	automatically computing the first one-way latency for the direct path from the first node to the second node based on the first time stamp and the second time stamp; 
	automatically record, in a one-way latency matrix, the one-way latencies between nodes in the pulse group, wherein the first one-way latency is recorded in the one-way latency matrix; 
	automatically determine a lower-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the lower-latency data routing path passes through a first relay node in the pulse group, wherein the lower-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the first relay node than the first one-way latency, wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other, wherein automatically determining the lower-latency data routing path from the first node to the second node is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group; and
	send data from the first node to the second node via the first relay node along the lower-latency data routing path, wherein a payment transfer is automatically recorded in response to sending data along the lower-latency data routing path.

18. (Currently Amended) The computer system of claim [16]17, wherein the payment transfer by the first node or the second node to the first relay node is automatically validated and recorded by a plurality of validator nodes using blockchain technologies.   

19. (Currently Amended) The computer system of claim [16]17, wherein the pulse group includes a second relay node, wherein the lower-latency data routing path passes through the first replay node and the second relay node.

20. (Currently Amended) The computer system of claim [16]17, wherein the first relay node and the second relay node are connected by a high-speed data gateway, wherein a one-way latency between the first relay node and the second relay node is less than half of an average of the one-way latency values in the pulse group.

21.	(Cancelled)	    


Allowable Subject Matter
4.	Claims 1-6, 8, 10-15, 17-20 are allowed.
5.	The following prior art references are considered by the examiner as most similar to the instant invention:

b.	Keskkula et al. US 2014/0177460 A1 (Routing Data) which discloses determine one way latencies between nodes. However, Keskkula does not disclose “determine one-way latencies between gateways, determining the low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix wherein lower-
c. 	Eisen. US 2016/0019546 A1 (Systems and Methods for Global identification) which discloses computer systems has relatively constant clock skews. However, Eisen does not discloses “determine one-way latencies between gateways, determining the low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix wherein lower-latency data routing path passes through a first relay node in the pulse group, wherein the lower-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the first relay node than the first one-way latency, wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative each other, wherein automatically determining the lower-latency data routing path from the first node to the second node is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group and sending data from the first node to the second node via the first relay node along the lower latency data routing path, wherein a payment transfer is automatically recorded in response to sending data along the lower-latency data routing path”.

	The cited prior arts fail to teach or suggest “determine one-way latencies between gateways, determining the low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix wherein lower-latency data routing path passes through a first relay node in the pulse group, wherein the lower-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the first relay node than the first one-way latency, wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative each other, wherein automatically determining the lower-latency data routing path from the first node to the second node is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group and sending data from the first node to the second node via the first relay node along the lower latency data routing path, wherein a payment transfer is automatically recorded in response to sending data along the lower-latency data routing path, ”, in combination with other limitations, as specified in the independent claims 1, 12, and 17
Claims 2-6, 8 and 10-11 are allowed because they further limit claim 1.
Claims 13-15 are allowed because they further limit claim 12.
Claims 18-20 are allowed because they further limit claim 17.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8; 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. M. A./
Examiner, Art Unit 2452

/THOMAS J DAILEY/Primary Examiner, Art Unit 2452